Citation Nr: 0009457	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-20 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945, and was a prisoner of the Japanese Government 
from December 1941 to September 1945.  

This matter arises from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
left knee and bilateral shoulder disorders, claimed as 
traumatic arthritis, and denied entitlement to a compensable 
evaluation for service-connected PTSD.  The veteran filed a 
timely appeal, but before the case was referred to the Board 
of Veterans' Appeals (Board) for review, a 10 percent 
evaluation for PTSD, effective from September 26, 1994, was 
assigned by a May 1997 rating decision.  The veteran now 
contends that service connection for left knee and bilateral 
shoulder disorders is warranted and that the severity of his 
PTSD warrants assignment of an evaluation in excess of 10 
percent.  The case has now been referred to the Board for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed left knee disorder and any 
incident of the veteran's active service.  

3.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed bilateral shoulder disorder 
and any incident of the veteran's active service.  


4.  The veteran's PTSD is objectively shown to be productive 
of symptomatology including emotional tension or other 
evidence of anxiety productive of not more than mild social 
and industrial impairment.  In addition, the veteran's PTSD 
is objectively shown to be productive of symptomatology 
including occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for a 
bilateral shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for assignment of an evaluation in excess of 
10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

The threshold question that must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

In the present case, the veteran contends that he sustained 
traumatic arthritis in his left knee and both shoulders as a 
result of mistreatment at the hands of the Japanese 
Government while held as a prisoner during World War II.  The 
veteran has stated that he was hung by his shoulders for a 
period of three days, and had experienced pain ever since 
that time.  The veteran has no service medical records.  At 
the outbreak of hostilities between the United States and 
Japan in December 1941, the veteran was a civilian contract 
employee constructing military facilities on Wake Island.  
When Japanese military forces attacked on December 8, 1941, 
the day after the attack on Pearl Harbor, the veteran 
assisted U.S. military forces in the defense of the island.  
At that time, he initially served as a hospital assistant, 
and later manned beach defenses as a machine gunner with the 
Marines.  He was captured on December 23, 1941, at the time 
of the island's surrender, and spent the remainder of the war 
in Japanese prisoner of war camps until he was liberated in 
September 1945.  After the war, veteran status was granted by 
the Secretary of the Navy, and all appropriate medals and 
benefits of having served honorably in the U.S. military 
during wartime were conferred upon the veteran.  

Post service clinical treatment records and reports of VA 
rating examinations dating from January 1968 through October 
1999 show that in January 1994, the veteran complained of 
having sustained a recent injury to his right shoulder 
following an earthquake.  He was shown to have crepitus in 
his right shoulder at that time.  A rating examination report 
dated in April 1983 contained the examiner's opinion that the 
veteran's shoulders were essentially normal with no atrophy, 
tenderness, or weakness.  In addition, X-rays taken in 
January 1994 showed normal results.  The clinical treatment 
records and examination reports contained no medical opinion 
or findings that the veteran experienced any problems with 
his left shoulder, or that established a nexus between his 
right shoulder pain and crepitus with any incident of active 
service.  

The veteran reported having been struck on his right kneecap 
with a rifle butt while being held as a prisoner by the 
Japanese Government.  He is currently service-connected for a 
right knee disorder.  However, there is no indication in the 
clinical treatment records and examination reports of a left 
knee disorder or injury that was related to the veteran's 
active service.  The report of a January 1994 VA rating 
examination shows that the veteran complained of experiencing 
bilateral knee pain, and that he had crepitus in both knees.  
However, the treatment records and examination reports fail 
to contain any further mention of any left knee problems.  
The report of a November 1999 VA rating examination shows 
that the veteran had 128 degrees of flexion in his left knee 
with 0 degrees of extension.  No pain or other complaints 
were indicated.  Further, while a May 1999 treatment record 
indicated that the veteran had osteoarthritis in his right 
knee joint, there were no such findings associated with his 
left knee.  

The Board has evaluated the above evidence, and concludes 
that the veteran has not submitted evidence of well-grounded 
claims for service connection for bilateral shoulder and left 
knee disorders.  The Board recognizes that the veteran 
suffered brutal conditions while a POW of the Japanese 
Government during World War II.  However, there is no 
evidence of record that he currently has disorders involving 
his shoulders or left knee, or that any subjective complaints 
of pain or other symptoms such as crepitus were incurred 
during his active service.  In short, the medical evidence of 
record fails to show the presence of a current disability 
with respect to the claimed disorders, and fails to show a 
nexus between any related symptoms and any incident of his 
active service.  Absent such evidence including clinical 
findings, the veteran's claim is not well grounded, and must 
therefore be denied on that basis.  

In addition, lay statements by the veteran that he currently 
has bilateral shoulder and left knee disorders that were 
incurred during his active service do not constitute medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions of medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  What is missing from this case 
is 1) medical evidence that the veteran has disabilities with 
respect to his shoulders and left knee (including any 
osteoarthritis), and 2) medical opinions based on medical 
evidence and supported by a plausible rationale, that the 
bilateral shoulder and left knee disabilities were incurred 
in service.  Absent such medical evidence and opinions, the 
Board must deny the veteran's claims for service connection 
as not well grounded.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting well-grounded claims for service connection for 
bilateral shoulder and left knee disorders.  The Board has 
not been made aware of any additional evidence which is 
available which could serve to well ground the veteran's 
claims.  In the absence of well-grounded claims, the Board 
has no duty to assist the veteran in the development of 
evidence with respect to his claims.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete 
well-grounded claims for service connection for bilateral 
shoulder and left knee disorders.  See Robinette, 8 Vet. App. 
at 73.  

II.  Increased Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  The veteran has made such an allegation in 
this case.  Therefore, his claim for an increased rating is 
well grounded.  

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's post-service 
medical treatment records, reports of rating examinations, 
and personal statements made by the veteran in support of his 
claim.  As noted above, the veteran does not have any service 
medical records.  The Board is unaware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
38 U.S.C.A. § 5107; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology to the criteria set forth in the Schedule for 
Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where service connection has been established, and 
entitlement to an increased rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, service connection for PTSD was granted by an 
October 1983 rating decision, and a zero-percent evaluation 
was assigned, effective from November 1982.  In September 
1994, the veteran filed a claim for an increased 
(compensable) rating for his PTSD, contending that his 
symptomatology had increased in severity.  The veteran's 
claim was denied by a June 1995 rating decision, and he filed 
a timely Notice of Disagreement.  By a May 1997 rating 
decision, the veteran was assigned an increased 10 percent 
evaluation for his PTSD, effective from September 26, 1994.  
He continued his appeal with respect to that issue, 
contending in substance, that the 10 percent evaluation was 
not sufficient in light of the severity of his symptoms.  

The veteran underwent a VA rating examination in February 
1996.  The report of that examination noted the veteran's 
history of having endured years of abuse and maltreatment at 
the hands of the Japanese Government during World War II, and 
noted that the veteran's symptoms associated with PTSD had 
diminished over the years.  The veteran indicated that 
shortly after the war, his symptoms were severe initially, 
and included hyperarousal, hypervigilance, nightmares, and 
intrusive recollections of combat and his POW experiences.  
However, he elected to attend business college in an attempt 
to diminish his PTSD symptoms, and ultimately founded his own 
business from which he retired for health reasons in 1987 
after 20 years of continuous operation.  The veteran also 
reported having been married in 1957, but divorced in 1970 
due to his being short tempered with his wife, and episodes 
of intolerance toward his nine children, three of whom died 
in childhood.  The veteran indicated that he had a number of 
grand and great-grandchildren, and that he was outgoing and 
had a number of friends.  However, he also indicated that he 
was reluctant to become close to women, fearing similar 
results as had occurred in his first marriage.  The examiner 
noted that the veteran was then currently retired, but 
remained very active, engaging in various projects around his 
house, visiting with friends, performing volunteer work with 
the local VA Medical Center (VAMC), and taking long walks.  
In addition, the veteran reported having membership in 
several veterans' and other social organizations, and that he 
attended the Wake Island survivors' reunion each year.  The 
veteran reported that he had been very verbal regarding his 
wartime experiences, and that he felt that talking about his 
experiences had helped him to readjust to peacetime civilian 
life.  

On examination, the veteran appeared to be somewhat 
garrulous, and appeared to enjoy retelling his wartime 
experiences.  He was alert, oriented, pleasant and 
cooperative, and was unremarkable in appearance.  His affect 
was appropriate and overall mood was free from disturbance.  
The veteran spoke with pressured speech, and the examiner 
noted that he appeared to be somewhat "high-strung."  The 
veteran acknowledged that there had been a great deal of 
improvement in his PTSD symptoms over time, although when he 
lectured on the subject of his World War II experiences, some 
symptoms would recur for brief periods.  The examiner found 
no evidence of either a psychotic disorder or of cognitive 
impairment.  He concluded with an Axis I diagnosis of PTSD in 
partial remission.  The examiner did not offer an Axis V 
global assessment of functioning (GAF) score.  

A follow-up rating examination report dated in September 1997 
shows that the veteran indicated that he lived alone in his 
own house.  He was retired, received a pension, and described 
his social life as "good."  According to the veteran, his 
social life involved interaction with his five adult children 
and grandchildren.  The veteran reported that he mowed his 
own lawn, did his own laundry, and prepared his own food 
without difficulty.  He indicated that he walked every 
morning for about 3 1/2 miles and was accompanied by his dog.  
In addition, the veteran indicated that he had been elected 
commander of American Legion Post 308.  He indicated that he 
belonged to several veterans' groups, and went to every 
reunion he was able.  The examiner concluded with an Axis I 
diagnosis of PTSD and an Axis V GAF score of 90.  Under the 
Diagnostic and Statistical Manual 4th edition (DSM-IV), a GAF 
score of 90 suggests absent or minimal symptoms of a 
psychiatric disorder(e.g., mild anxiety before an exam), with 
good functioning in all areas, interested and involved in a 
wide range of activities, socially effective, generally 
satisfied with life, and no more than everyday problems or 
concerns (e.g., occasional argument with family members).  

The report of a January 1999 VA rating examination shows that 
the veteran had never sought nor undergone any psychiatric 
treatment.  The veteran's military history of being captured 
on Wake Island and his subsequent imprisonment by the 
Japanese Government was noted, as was his post-service 
problems with PTSD and his attempts to alleviate the symptoms 
associated with PTSD.  The veteran indicated that he 
continued to enjoy multiple social contacts with his friends 
and family, and that he kept busy maintaining his house.  The 
veteran's mood was characterized as positive, and he reported 
no problems with anxiety or concentration.  The veteran 
indicated that he had no problem watching movies such as 
Saving Private Ryan, that he belonged to veterans' groups, 
but that he avoided discussing in detail his POW experiences 
with fellow former POWs.  However, the examiner noted that 
the veteran was able to talk at some length about his POW 
experiences, even to the point of including humor in his 
anecdotes.  The veteran reported that he had recently become 
involved with a historian who was recording the veteran's 
recollections of his World War II experiences.  The veteran 
indicated that recounting details of his combat and POW 
experiences stirred him up somewhat, and caused occasional 
insomnia.  On examination, the veteran was found to be alert 
with a logical thought process.  His mood and affect were 
normal with full range, but some evidence of distress was 
apparent at times, in accord with the thought content.  There 
was no evidence of delusions or hallucinations.  

The examiner noted that the veteran had symptoms of PTSD 
which were decreasing over time, but that he continued to 
experience nightmares, insomnia, and occasional flashbacks 
which were triggered by his work with the historian.  The 
veteran had exaggerated startle response, and was noted to 
have some avoidance at times.  The veteran counteracted his 
PTSD symptoms by staying busy and socially involved.  The 
examiner stated that while the veteran did have PTSD, he was 
minimally impacted by the disorder.  The examiner concluded 
with an Axis I diagnosis of PTSD, with an Axis V GAF score of 
68.  Under DSM-IV, a GAF score of 68 suggests some mild 
symptoms of a psychiatric disorder (e.g., depressed mood and 
mild insomnia) or some difficulty in social or occupational 
functioning, but generally functioning pretty well, and 
having some meaningful interpersonal relationships.  

Under the regulations governing PTSD evaluations which were 
in effect when the veteran filed his claim, assignment of a 
10 percent evaluation was warranted upon a showing of 
symptomatology to a lesser degree than the criteria for a 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  Assignment of a 30 percent evaluation was 
contemplated for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  In addition, the psychoneurotic symptoms must 
have been shown to have resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

Assignment of a 50 percent evaluation was predicated upon a 
showing of a considerably impaired ability to establish or 
maintain effective or favorable relationships with people.  
Further, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
considered to have been so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent evaluation was contemplated in cases in which the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were to have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain and retain gainful employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate had to be so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior were also required.  Further, a 100 
percent disability rating was warranted where the veteran was 
demonstrably unable to obtain or retain employment as a 
result of the PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. App. 
95 (1994), the United States Court of Appeals for Veterans 
Claims (Court) also held that a showing of any one of the 
above evaluative criteria for a 100 percent rating was a 
sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See Rhodan v. West, 
12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 1115(g) (West 
1991).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
the former and the current regulations in the VA Rating 
Schedule in order to ascertain which version is most 
favorable to his claim.  

Under the revised criteria for rating PTSD, a 10 percent 
evaluation is contemplated for a showing of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  A 30 
percent evaluation is contemplated for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment of the thought processes or communication; 
persistent danger of hurting oneself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

Applying the regulations governing PTSD evaluations to the 
evidence of record, the Board concludes that the currently 
assigned 10 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating.  The evidence of record consistently shows 
that the veteran is outgoing socially, has held a job for 
over 20 years from which he is presently retired, 
participates in organizational and community affairs, and has 
solid relationships with his children and grandchildren.  The 
veteran reported that his PTSD symptomatology was severe 
immediately following his return home from overseas, and that 
his marriage failed due to his irritability and other 
problems which he attributed to his PTSD.  However, the 
veteran also indicated that his symptomatology had been 
steadily diminishing over time.  

At most, the evidence shows that the veteran's symptomatology 
associated with PTSD is mild.  He is not shown to be 
delusional or to have hallucinations, and his memory, 
judgment, and insight were all characterized as intact.  In 
short, the veteran is shown, at most, to demonstrate some 
emotional tension or anxiety productive of mild social and 
industrial impairment or mild or transient symptoms of PTSD.  
Such symptoms are consistent with assignment of a 10 percent 
evaluation under both the former and the revised diagnostic 
criteria.  The evidence does not show that the veteran has 
what could be characterized as a "definite (or any) 
impairment in the ability to establish or maintain 
relationships," and he is not shown to experience an 
inability to perform occupational tasks.  To the extent that 
the veteran has experienced symptoms of PTSD, such symptoms 
have been shown to include some hypervigilance and insomnia, 
due in some part to working with a military historian 
regarding his World War II experiences.  However, the 
veteran's symptomatology cannot be said to be of such 
severity as to warrant assignment of an evaluation in excess 
of 10 percent.  See generally 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Therefore, the Board finds that the veteran's appeal 
with respect to an increased rating for PTSD must be denied.  

With respect to the application of 38 C.F.R. § 3.321(b)(1) 
(1999), the Board finds that the veteran's service-connected 
PTSD is not of such a degree of severity as to render him 
incapable of obtaining or retaining employment at this time.  
As noted, he has indicated that he never sought or underwent 
psychiatric treatment for his PTSD, and worked continuously 
for some 20 years in a business which he owned.  The Board 
also notes that by a rating decision of April 1999, the 
veteran was found to be unemployable as a result of his 
service-connected disabilities.  The total disability 
evaluation based on individual unemployability was effective 
from September 26, 1993.  The Board further observes that 
while the veteran's PTSD may contribute in some manner to his 
current unemployability, such unemployability is not shown to 
be due solely to his PTSD.  

In any event, because there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to reasonable doubt in 
his favor, the provisions of 38 U.S.C.A. § 5107 are not 
applicable.  Should the veteran's disability picture change, 
he may apply at any time in the future for an increase in his 
assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant a rating in excess of 10 percent for the veteran's 
PTSD.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral shoulder disorder is 
denied.  

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

